     Case 3:18-cv-02935-X-BH Document 64 Filed 05/11/20                                 Page 1 of 1 PageID 537



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

VALERIE JACKSON,                                              §
          Plaintiff,                                          §
                                                              §
v.                                                            § Civil Action No. 3:18-CV-2935-X-BH
                                                              §
LUPE VALDEZ, MARIAN BROWN,                                    §
SAMUEL JOSEPH, LIZYAMMA                                       §
SAMUEL, UNKNOWN DALLAS                                        §
EMPLOYEE III, and DALLAS                                      §
COUNTY, TEXAS,                                                §
          Defendants.                                         § Referred to U.S. Magistrate Judge1

                                                         ORDER

         Before the Court is the plaintiff’s Unopposed Motion for Extension of Time, filed May 11,

2020 (doc. 63). The plaintiff seeks an extension of the deadline to respond to the defendants’ motion

for summary judgment on the issue of qualified immunity. By scheduling order dated March 24, 2020,

the Court set a deadline of May 23, 2020 to respond to the summary judgment motion “[i]f the plaintiff

does not file a motion for leave to conduct discovery by” May 8, 2020. (See doc. 51 at 2 (emphasis

added).) Because the plaintiff timely filed a motion for leave to conduct discovery, no deadline for

response has yet been set. Once the motion has been determined, a deadline for response will be set

by separate order. Accordingly, the plaintiff’s motion is DENIED as moot.

         SO ORDERED on this 11th day of May, 2020.



                                                                     ___________________________________
                                                                     IRMA CARRILLO RAMIREZ
                                                                     UNITED STATES MAGISTRATE JUDGE




         1
         By Standing Order of Reference filed January 8, 2020 (doc. 43), this case was referred for full case management.
